Title: From Benjamin Franklin to William Strahan, 2 July 1756
From: Franklin, Benjamin
To: Strahan, William


    Dear Sir,
      New York July 2. 1756
    Being here, I take this Opportunity per the Packet Boat, to write you a Line, acknowledging the Receipt of your Favour of March 13. and of the Brevier Fount, which is come to Hand in good Order, and pleases Mr. Hall and me very much. I am much indebted to you for your Care in that matter, as well as many others. I think our Account now stands thus,
    
      
        
        Dr.
        B Franklin to W. Strahan
        Cr.
      
      
        1755
        1756
      
      
        Oct. 3
        
          
            
              To Ballance of Accountto this day
              }
            
          
        
        £ 59.
        4.
        1½
        Mar. 13
        
          
            
              By a Bill on Dr. Chandler 
              }
            
          
        
        £109.
        8.
        4   
      
      
        1756 Mar. 13
        To Bill paid Mr. Voogdt
        2.
        17.
        6
        Ballance due to W.S. 
        11.
        10.
        9½
      
      
        
        To Fount of Brevier
        58.
        17. 
        6
        
        
        
        
      
      
        
        
        £120:
        19:
        1½
        
        
        £120:
        19: 
        1½
      
    
    My Nephew, B. Mecom, finding that the Business did not answer to his Mind in Antigua, has determin’d to quit that Place, and has accordingly sent me home the Press and Letters. He writes me that he has lately sent you a Bill for £100 Sterling; and being now employ’d only in Collecting his Debts, he hopes soon to send you a Bill for the Ballance of your Account, about £50 more. As the £20 Bill you receiv’d of me in November 1753, was only lent to his Account, and he will now pay his whole Ballance, without reckoning that £20, which he has not repaid to me, you will please to take it back to my Account when he has settled and paid off his; whereby a Ballance will remain in my Favour. But in the mean time, lest that should not be so soon done as he proposes, that you may not be longer in Advance for me, I inclose a little Bill on Mr. Collinson, for £11 10s. 9½d. the Ballance due to you. But desire you would not forget to take back the £20 into your Hands for me, when you settle finally with B. Mecom, who writes me that he proposes going for England this present July.
    You judge rightly, that my many Employments and Journeys of late, have prevented my carrying into Execution the propos’d Scheme of circulating your Magazine. But I think now to write to the Postmasters as soon as I get home, and order the Advertisements into the Papers.
    With the greatest Respect and Esteem, I am, Dear Sir, Your obliged and most obedient humble Servant
    B Franklin
      Mr. Wm. Strahan.
   Addressed: To / Mr William Strahan / Printer / London / Free / HPotts
